PER CURIAM.
This disciplinary proceeding is before the Court for consideration of a referee’s report finding professional misconduct. The respondent, James F. Hall, does not challenge the report.
In the course of respondent’s representation of the purchasers in a real estate transaction, a check was sent to respondent’s office for the purpose of paying a deposit to the seller. The check was misplaced, but respondent failed to inform his clients of the fact, with the result that a contractual deadline expired and the transaction was cancelled. The check was never negotiated so the clients lost nothing except the benefit of the bargain. For neglecting a matter entrusted to him and for conduct adversely reflecting on fitness to practice law, the referee recommends that respondent receive a public reprimand.
We approve the referee’s report. We hereby reprimand attorney James F. Hall.
The costs of this proceeding are taxed against the respondent. Judgment is entered against James F. Hall for costs in the amount for $574.95.
It is so ordered.
McDonald, C.J., and OVERTON, EHRLICH, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.